DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
Double Patenting
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10292533 in view of Bizard et al. (WO2012007681; English translation).  Although the conflicting claims are not identical, they are not patentably distinct from each other because although claim 1 of patent ‘533 does not recite “an initial step in which at least one type of ingredient is arranged according to a specific arrangement in one of at least two separate cooking zones of the holding means and at least one type of ingredient is arranged according to a specific arrangement in a second one of the at least two separate cooking zones, where at least the one of the at least two separate cooking zones is at least in part directly underneath the heating flow” and the second cooking step comprising mixing of the first and second type of ingredient, Bizard does teach the claimed two separate cooking zones of the holding means where each cooking zone includes an ingredient for cooking (partially exposed vs. exposed area).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to claim a second heating zone, comprising a second food ingredient as taught by Bizard (pg 4 par. 05; relative partially covered vs uncovered; exposed vs. unexposed area) for its art recognized purpose of providing a first food directly acted upon by the heated air and a second area separate such that heating is indirectly achieved as taught by Bizard for its art recognized purpose of cooking two different food items at a single time, in a single device by obtaining two cooking atmospheres and the advantage of multiple separate cooking zones.  With respect to the claimed “interface for control”, ‘533 is taken to claim such with respect to a “controller” and the interface relative wiring connecting user “turning on” and with respect to the second cooking step, both claim a same first and second temperature, where the first and second .

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-12 of copending Application No. 14/785478 in view of Bizard et al. (WO2012007681; English translation). Although the conflicting claims are not identical, they are not patentably distinct from each other because although claim 1 of application ‘478 does not recite an “an initial step in which at least one type of ingredient is arranged according to a specific arrangement in one of at least two separate cooking zones of the holding means and at least one type of ingredient is arranged according to a specific arrangement in a second one of the at least two separate cooking zones, where at least the one of the at least two separate cooking zones is at least in part directly underneath the heating flow, Bizard does teach the claimed two separate cooking zones of the holding means where each cooking zone includes an ingredient for cooking (pg. 4 par. 05) and the second cooking step comprising mixing of the first and second type of ingredient, Bizard does teach the claimed two separate cooking zones of the holding means where each cooking zone includes an ingredient for cooking (partially exposed vs. exposed area).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to claim a second heating zone, comprising a second food ingredient as taught by Bizard (pg 4 par. 05; relative partially covered vs uncovered; exposed vs. unexposed area) for its art recognized purpose of providing a first food directly acted upon by the heated air and a second area separate such that heating is indirectly achieved as taught by Bizard for its art recognized purpose of cooking two different food items at a single time, in a single device by obtaining two cooking atmospheres and the advantage of multiple separate cooking zones. Though silent to a ventilation motor, Bizard teaches known heating devices including ventilation motor (pg. 3 par. 08).  Thus it would have been obvious to one of ordinary skill in the art to claim a desired heating means, such as in the instant case a ventilation motor for its art recognized purpose of providing “heating flow” as taught by Bizard.  With respect to the claimed “interface for control”, ‘478 is taken to claim such with respect to a “controller” and the interface relative wiring connecting user “turning on”
This is a provisional nonstatutory double patenting rejection.

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bizard et al. (WO2012007681; English translation).
Bizard teaches a cooking method for a cooking appliance comprising a holding means provided to hold ingredients (fig. 1, 2 ref. 1), a stirring means arranged inside the holding means (fig. 1 ref. 34, fig. 2 ref. 4), at least one main heating means (fig. 1, fig. 2 ref. 2), at least one ventilator powered by a motor for generating a heating flow (pg. 3 par. 8), the holding means and the stirring means being designed to be animated with a relative rotation at a certain speed (pg. 3 par. 2), the appliance comprising at least one interface (pg. 3 par. 5 “turned on”; wiring connecting controller and “on”; providing user actuation) for control of the relative rotation, of the at least one main heating means, and 
An initial step in which at least one type of ingredient (ingredient area directly under ref. 10; pg. 4 par. 1; pg. 4 par. 11; fig. 1 ref. 12, fig. 2 ref. 13; ingredient with respect to more exposed to direct heat pg. 4 par. 1) is arranged according to a specific arrangement in one of at least two separate cooking zones of the holding means (fig. 1 ref. 3; fig. 2 ref. 13; pg. 4 par. 1 more exposed) and at least one type of ingredient (pg. 4 par. 1; pg. 4 par. 11; partially protected relative ingredient not partially protected i.e., ingredient area covered) is arranged according to a specific arrangement in a second one of the at least two separate cooking zones (directly exposed; fig. 1 ref. 12 relative ref. 15 opening, fig. 2 open area around and through ref. 10 for direct heat; partially exposed vs. unexposed), where the one of the at least two separate cooking zones is at least in part directly underneath the heating flow (fig. 1, fig. 2 pg. 4 par. 5; under outlet conduit);
a first cooking step during which the at least one main heating means is controlled in order to regulate the temperature at a first set-point value (pg. 4 par. 5; cooking temperature), and the at least one ventilator powered by the motor is controlled in order to regulate the heating flow (pg. 3 par. 8) at a first circulation speed (pg. 4 par. 5; with vs without), such that the at least one type of ingredient arranged in the one of the at least two separate cooking zones at least in part directly underneath the heating flow (pg. 4 par. 1; more exposed) is subject to a greater heat gain than the at least one type of ingredient arranged in the second one of the at least two separate cooking zones (pg. 4 par. 5; direct vs. indirect) and
a second cooking step during which the relative rotation of the holding means and of the stirring means is active (pg. 4 par. 1; support 10 rests on means 4) at a first speed of relative rotation (with vs without) of the holding means and of the stirring means (pg. 4 par. 5), such that the at least one type of ingredient (exposed) arranged in the one and the second one of the at least two separate cooking zones are mixed (exposed and partially protected mixed fig. 1, fig. 2) and the at least one main heating means is controlled in order to regulate the temperature at a second set-point value equal to the first set-point value (pg. 4 par. 5 finish cooking), and the at least one ventilator powered by the motor is controlled in order to regulate the heating flow at a second circulation speed (pg. 4 par. 5; with vs. without; any speed).
Though silent to the claimed cooking step divided into a first cooking step and second cooking step as defined by with or without relative rotation of the holding means 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the stirring means for intermittent mixing or providing a first heating step, which is not defined by time, prior to actuating the stirring means since Bizard importantly teaches it is known to provide the same claimed cooking of multiple foods at a single time, with or without relative rotation (pg. 4 par. 11; last par.) and achieving the same claimed finally cooked food after a first and second cooking steps as taught by Bizard (pg. 4 par. 4).
In addition, though silent to the first cooking step without rotation, importantly Bizard does teach a same first and second heating of exposed vs. unexposed ingredients and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the same first cooking step as taught by Bizard without rotation of the stirring means since omission of an element and its function is obvious if the function of the element is not desired such as in the instant case a heating step without stirring with respect to food which do not require constant stirring.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the stirring means for without mixing, with respect to food which do not require stirring or mixing thus achieving a same holding means and stirring means being neutralized since stirring is not required, or desired as taught by Bizard (pg. 4 par. 11) in some instances and since deleting a taught first mixing thereby eliminating its function such as with respect to food which does not require such or merely without as taught by Bizard (pg. 4 par. 11) is an obvious expedient. 
In addition the selection of any order of performing process steps such as with or without rotation is prima facie obvious in the absence of new or unexpected results and since the selection of any order of mixing or not mixing ingredients is prima facie obvious (see MPEP 2144IV(C)).
Though silent to a first same cooking step without rotation, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case using a same device for cooking first and second food type ingredient (exposed vs. unexposed) without a first step of rotation.
With respect to claim 2, though silent to a third set-point temperature, a third heating flow circulation speed, and a second speed of relative rotation of the holding means and of the stirring means.  In the instance that the third heating flow and speed of relative rotation are the same as the previous, Bizard is silent to a third temperature.  Though silent to such Bizard does teach cooking temperatures or temperatures such that the food in the first cooking zone “are kept warm” (pg. 3 par. 5).
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a third temperature for its art recognized purpose of preventing further cooking of the food item causing overcooking but providing a temperature which maintains the food therein at temperature such that the food is “kept warm” as opposed to let to cool as taught by Bizard by providing a keep warm temperature.
The first or the second speed of relative rotation of the holding means (1) and of the stirring means is 0 rpm, i.e. without stirring.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bizard et al. (WO2012007681; English translation) in view of Takeyama et al. (5074201).
Bizard teaches a cooking method for a cooking appliance comprising a holding means provided to hold ingredients (fig. 1, 2 ref. 1), a stirring means arranged inside the holding means (fig. 1 ref. 34, fig. 2 ref. 4), at least one main heating means (fig. 1, fig. 2 ref. 2), at least one ventilator powered by a motor for generating a heating flow (pg. 3 par. 8), the holding means and the stirring means being designed to be animated with a relative rotation at a certain speed (pg. 3 par. 2), the appliance comprising at least one interface (pg. 3 par. 5 “turned on”; wiring connecting controller and “on”; providing user actuation) for control of the relative rotation, of the at least one main heating means, and 
An initial step in which at least one type of ingredient (ingredient area directly under ref. 10; pg. 4 par. 1; pg. 4 par. 11; fig. 1 ref. 12, fig. 2 ref. 13; ingredient with respect to more exposed to direct heat pg. 4 par. 1) is arranged according to a specific arrangement in one of at least two separate cooking zones of the holding means (fig. 1 ref. 3; fig. 2 ref. 13; pg. 4 par. 1 more exposed) and at least one type of ingredient (pg. 4 par. 1; pg. 4 par. 11; partially protected relative ingredient not partially protected i.e., ingredient area covered) is arranged according to a specific arrangement in a second one of the at least two separate cooking zones (directly exposed; fig. 1 ref. 12 relative ref. 15 opening, fig. 2 open area around and through ref. 10 for direct heat; partially exposed vs. unexposed), where the one of the at least two separate cooking zones is at least in part directly underneath the heating flow (fig. 1, fig. 2 pg. 4 par. 5; under outlet conduit);
a first cooking step during which the at least one main heating means is controlled in order to regulate the temperature at a first set-point value (pg. 4 par. 5; cooking temperature), and the at least one ventilator powered by the motor is controlled in order to regulate the heating flow (pg. 3 par. 8) at a first circulation speed (pg. 4 par. 5; with vs without), such that the at least one type of ingredient arranged in the one of the at least two separate cooking zones at least in part directly underneath the heating flow (pg. 4 par. 1; more exposed) is subject to a greater heat gain than the at least one type of ingredient arranged in the second one of the at least two separate cooking zones (pg. 4 par. 5; direct vs. indirect) and
a second cooking step during which the relative rotation of the holding means and of the stirring means is active (pg. 4 par. 1; support 10 rests on means 4) at a first speed of relative rotation (with vs without) of the holding means and of the stirring means (pg. 4 par. 5), such that the at least one type of ingredient (exposed) arranged in the one and the second one of the at least two separate cooking zones are mixed (exposed and partially protected mixed fig. 1, fig. 2) and the at least one main heating means is controlled in order to regulate the temperature at a second set-point value equal to the first set-point value (pg. 4 par. 5 finish cooking), and the at least one ventilator powered by the motor is controlled in order to regulate the heating flow at a second circulation speed (pg. 4 par. 5; with vs. without; any speed).
Though silent to the claimed cooking step divided into a first cooking step and second cooking step as defined by with or without relative rotation of the holding means 
Takeyama teaches a method of cooking a mixture comprising intermittent stirring (col. 8 lines 7-10).  Thus since Bizard importantly teaches it is known to provide the same claimed cooking of multiple foods at a single time, with or without relative rotation (pg. 4 par. 11; last par.), since both teach a same desired method cooking stirring.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the stirring means for intermittent mixing, as opposed to continuous mixing since Takeyama teaches intermittent mixing achieves a same preventing of burning due to uneven heating, thus achieving a same heating with or without concurrent stirring as taught by Bizard.
In addition the selection of any order of performing process steps such as with or without rotation is prima facie obvious in the absence of new or unexpected results and since the selection of any order of mixing or not mixing ingredients is prima facie obvious (see MPEP 2144IV(C)).
Though silent to a first same cooking step without rotation, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case using a same device for cooking first and second food type ingredient (exposed vs. unexposed) without a first step of rotation as taught by Takeyama.
With respect to claim 2, though silent to a third set-point temperature, a third heating flow circulation speed, and a second speed of relative rotation of the holding means and of the stirring means.  In the instance that the third heating flow and speed of 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a third temperature for its art recognized purpose of preventing further cooking of the food item causing overcooking but providing a temperature which maintains the food therein at temperature such that the food is “kept warm” as opposed to let to cool as taught by Bizard by providing a keep warm temperature.
The first or the second speed of relative rotation of the holding means (1) and of the stirring means is 0 rpm, i.e. without stirring.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bizard et al. (WO2012007681; English translation) in view of Panaioli et al. (20050037118).
Bizard is taken as above.
Bizard teaches a device for generating a heating air flow for heating a food product and thus one of ordinary skill in the art would have been motivated to look to the art of heating food material with currents of hot air as taught by Panaioli.
Thus since both teach air impingement for the purpose of heating food, since both teach a same desired dry heating.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach known food heating temperature, such as in the instant case between 80C and 150, or 100C and 200C as taught by Panaioli (par. 0006) for its art recognized purpose of providing cooking by direct exposure to heated air flow as desired by Bizard and further provides the advantage of reduced evaporative loss of water due to the current of hot air at the claimed temperautre as further taught by Panaioli (par. 0006).
Since both teach air impingement for the purpose of heating food, since both teach a same desired dry heating.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a known air flow speed, such as in the instant case 10-25m/s as taught by Panaioli (par. 0012 last 2 lines) for its art recognized purpose of providing cooking by direct exposure to heated air flow as desired by Bizard and further provides the advantage of reduced evaporative loss of water due to the current of hot air as further taught by Panaioli (par. 0006).
KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired strength of air flow relative the broadly taught “air flow” of Bizard thus achieving a same heated air flow impinging on the food product.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bizard et al. (WO2012007681; English translation) in view of Wolfe (8122815).
Bizard teaches heating of food while concurrently providing the option of actuation of a mixing or stirring element and thus one of ordinary skill in the art would have been motivated to look to the art of concurrent heating and stirring devices.
Though silent to the total cooking time of the two cooking steps corresponds to the cooking time selected by a user, Bizard does teach controlling a first and second cooking time and heating of a food item.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide user selected cooking time as taught by Wolfe (col. 13 lines 65-67) the motivation being providing the advantage of increased food cooking versatility specific to a user and a user desired cooking methods relative different and same types of foods.
With respect to claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a communication module for receiving control signals from a terminal such as a user actuated control panel as taught 

Response to Arguments
	Applicants urging directed to Bizard (WO2012007681) and applicants filed claim amendments, have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of Bizard relative the teachings with respect to the receiving means ref. 12 of fig. 1 and ref. 13’ of fig. 2 and the defined first cooking area unshielded by ref. 10, i.e. partially exposed, exposed and second cooking area shielded by ref. 10 providing the second taught cooking area, i.e. partially protected area (pg. 4 par. 1).
	Thus with respect to applicants urging directed to the method step and though Bizard is silent to such, it is initially noted Bizard teaches applicants same claimed device in addition to recognizing and distinctly providing a first and second cooking which are defined by ref. 10, which partially expose the food in the below receiving means vs more exposed area of food type ingredient relative to ref. 10 and fig. 1 area 15 or fig. 2 ref. 16’, 17’.
	Thus Bizard is merely silent to a desired method of using a same device relative a same claimed first and second food type ingredients, i.e. partially exposed vs. more exposed.
Though silent to the claimed cooking step divided into a first cooking step and second cooking step as defined by with or without relative rotation of the holding means and the stirring means, Bizard teaches heating with or without stirring in addition to specifically teaching a first exposed ingredient and second partially exposed ingredient relative a same cooking chamber.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the stirring means for intermittent mixing or providing a first heating step, which is not defined by time, prior to actuating the stirring means since Bizard importantly teaches it is known to provide the same claimed cooking of multiple foods at a single time, with or without relative rotation (pg. 4 par. 11; last par.) and achieving the same claimed finally cooked food after a first and second cooking steps as taught by Bizard (pg. 4 par. 4).
In addition, though silent to the first cooking step without rotation, importantly Bizard does teach a same first and second heating of exposed vs. unexposed ingredients and thus it would have been 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the stirring means for without mixing, with respect to food which do not require stirring or mixing thus achieving a same holding means and stirring means being neutralized since stirring is not required, or desired as taught by Bizard (pg. 4 par. 11) in some instances and since deleting a taught first mixing thereby eliminating its function such as with respect to food which does not require such or merely without as taught by Bizard (pg. 4 par. 11) is an obvious expedient. 
In addition the selection of any order of performing process steps such as with or without rotation is prima facie obvious in the absence of new or unexpected results and since the selection of any order of mixing or not mixing ingredients is prima facie obvious (see MPEP 2144IV(C)).
Though silent to a first same cooking step without rotation, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case using a same device for cooking first and second food type ingredient (exposed vs. unexposed) without a first step of rotation.
	With respect to applicants urging direct to Takeyama, Takeyama is relied upon to teach a method of cooking a mixture comprising intermittent stirring (col. 8 lines 7-10).  Thus in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792